EXHIBIT 12.1 Ratio of Earnings to Fixed Charges Nine Months Ended Year Ended December 31, September 30, 2003 2004 2005 2006 2007 2008 (Dollars in Thousands) Income (Loss) from Continuing Operations $ 2,661 $ (4,364 ) $ 3,468 $ 3,020 $ 2,922 $ 1,244 Plus: Income Taxes 1,753 (2,476 ) 2,248 2,313 2,343 1,568 Fixed Charges 5,494 4,761 10,672 17,093 18,259 14,583 Earnings Available for Fixed Charges 9,908 (2,079 ) 16,388 22,426 23,524 17,395 Fixed Charges: Interest Expense 5,225 4,454 10,269 16,687 17,837 14,141 Estimate Portion of Rental Expense Equivalent to Interest 269 307 403 406 422 442 Total Fixed Charges 5,494 4,761 10,672 17,093 18,259 14,583 Ratio of Earnings to Fixed Charges 1.8 -0.4 1.5 1.3 1.3 1.2 Calculation of Rental Expense Equivalent to Interest Rental Expense 806 921 1,209 1,217 1,265 1,326 Estimated % Equivalent to Interest 33.3 % 33.3 % 33.3 % 33.3 % 33.3 % 33.3 % Estimate Portion of Rental Expense Equivalent to Interest 269 307 403 406 422 442
